Case 8:15-cv-00011-TPB-CPT Document 153-5 Filed 02/11/20 Page 1 of 1 PagelD 1734

founded in 1999. Exhibit E
oxebridge.com

 

 

 

 

1,635 116 336
TWEETS FOLLOWING FOLLOWERS
By mig-vanuary 2020 all but 21 "Tweets" have been deleted.
W eee

  

View more photos

Tweets >

 

‘on Oxebridge 2018 17h
* Oxebridge

Court hearing tomorrow on fate of @ASQ's Levinson lawsuit
and jurisdiction. M/while Elsmar-linked website "Oxebridge
Quality Lawsuits" goes dark, sort of. Coincidence? And
certificate mill operators Guberman/LaBelle still haven't
lawyered up.

View details - + n

 

 

 

ND
OT

Oxebridge May 2

8)
